Citation Nr: 0838593	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for post-traumatic stress disorder (PTSD).  

2.  If so, entitlement to service connection for PTSD.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946, and from October 1947 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which declined to find that new and 
material evidence had been received to reopen the veteran's 
previous denied claim of service connection for PTSD.  

Initially, service connection for PTSD was denied in an 
October 2001 rating decision and was confirmed in a July 2003 
Board decision.  In April 2006, the veteran requested that 
his claim be reopened.  Before the Board may consider the 
merits of previously denied claims, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In September 2008, the veteran appeared and testified at a 
Travel Board hearing at the Phoenix RO.  The transcript is of 
record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO initially denied entitlement to service connection 
for PTSD in October 2001, and the Board confirmed the denial 
in a July 2003 decision.  

3.  Since July 2003, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The Board's July 2003 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence obtained since the July 2003 Board decision 
denying the veteran's claim of service connection for PTSD is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was initially denied service connection for PTSD 
in an October 2001 rating decision.  The RO found, inter 
alia, that the veteran did not have a clinical diagnosis of 
PTSD.  The Board confirmed the RO finding in a July 2003 
decision.  This decision of the Board was final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1104 (2008). 

Pursuant to an application submitted in April 2006, the 
veteran seeks to reopen his previously denied claim of 
service connection for PTSD.  Generally, where prior 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2003 Board 
decision included, the veteran's service medical records 
(SMRs), statements submitted by the veteran, a DRO hearing 
transcript, dated in November 2000, VA treatment records, a 
VA psychiatry examination, dated in May 2002, and a RO 
hearing transcript, dated in January 2003.  

The evidence of record since the July 2003 Board decision 
includes, VA treatment records, multiple statements submitted 
by the veteran, and a September 2008 Travel Board hearing 
transcript. 

March 2006 and May 2007 VA treatment records, reflect 
positive screenings for PTSD.  In a March 2008 VA treatment 
record, the veteran reported experiencing depression, 
irritability, and maintaining significant control of himself 
so as not to hurt anyone.  At this time, he was assessed as 
having PTSD.  

During his hearing, the veteran also further described his 
in-service stressors-including the blowing up of a ship in 
the West Lock Channel prior to the Saipan operation.  He 
reported that men and equipment also went overboard.  

The Board finds that the most recent VA treatment records 
constitute new and material evidence.  This evidence is new 
as it was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the veteran is currently diagnosed as 
having PTSD.  The credibility of this new and material 
evidence is presumed for purposes of reopening the claim.  
Therefore, the veteran's previously denied claim of service 
connection for PTSD, is reopened.


ORDER

New and material evidence, having been received, the claim of 
service connection for PTSD, is reopened.  


REMAND

The veteran had positive PTSD screenings and one assessment 
of PTSD, both of which constitute new and material evidence, 
thus, the claim must be remanded for further evidentiary 
development.  

The veteran contends that while in service, he was one of the 
first Americans to go into Nagasaki following the bomb drop 
in 1945, he was paralyzed during his time in Korea, and as 
noted above, he witnessed a ship explosion in the West Lock 
Channel prior to the Saipan operation.  Attempts to verify 
these stressors have not been made.  The Board notes that the 
personnel records associated with the claims file do not 
include records from the time period the veteran alleges he 
spent in Nagasaki.  Thus upon remand, the veteran should be 
asked to clarify these stressors with specific dates and 
times, and attempts should be made to verify the veteran's 
claimed stressors and his reported service in Japan.  

The Board notes that in March 2008, the veteran was assessed 
as having PTSD.  There was no rationale provided in the 
treatment record for the assessed condition.  The Board finds 
that the medical evidence of record is insufficient for 
purposes of deciding the veteran's claim.  The veteran should 
be scheduled for a VA examination and an assessment should be 
made as to whether the veteran experiences any current 
psychiatric disability and to what extent, if any, it is 
related to his service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all outstanding medical 
treatment records regarding the veteran's 
claimed PTSD.  Perform all development 
deemed necessary.

2.  The veteran should be requested to 
specify the dates and times related to his 
alleged in-service stressors, including 
the time period that he was stationed in 
Japan.  Following the veteran's response, 
attempts to verify these stressors should 
be made, including if necessary, 
requesting verification from the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and/or the Marine Corps Historical 
Center.  In the event of a negative 
response from either entity, the RO should 
inform the veteran of such, and provide 
the details of what it had requested to 
research.  

3.  Following the development noted above, 
the RO should schedule the veteran for a 
VA psychiatric examination for the purpose 
of obtaining a current diagnosis of the 
veteran's mental condition.  The examiner 
is to perform all clinical testing and 
render all appropriate diagnoses.  The 
examiner should specifically address the 
veteran's in-service psychiatric 
treatment.  

The examiner should render an opinion as 
to the likelihood that any current 
psychiatric diagnoses, or symptoms related 
to those diagnoses, had their onset in 
service.  If the examiner diagnoses PTSD, 
he or she must identify the stressors upon 
which the diagnosis was based.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


